DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 3-9, 14-17, and 22-28 have been cancelled. Claims 1, 10, 11, 13, 18, 19, 21, and 30 have been amended. Claims 1, 2, 10-13, 18-21, 29, and 30 are pending. 

Response to Arguments

Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Gately in view of Kunz does not teach “the interconnect circuit comprises a switch configured to provide a first point-to-point switched connection between the point-to-point SPI links of the first pair of devices and concurrently provide a second point-to-point switched connection between the point-to-point SPI links of the second pair of devices” of claim 1, the Examiner respectfully disagrees.

Gately discloses master devices (See Gately: Fig. 3, 44) coupled to SPI slave (Fig. 3, 40; Paragraph [0015], “bus master devices 44 (a processing core, a DMA engine, and so forth) and bus slave devices (volatile memory devices, non-volatile memory devices, peripheral devices, and so forth) of the MCU 24”) devices via a bus matrix interconnect (Fig. 3, Bus Interconnect Matrix; [0015], “MCU 24 includes a bus interconnect matrix (BIM) 200, which contains bus fabric for performing bus transfers”). Gately further discloses that the bus matrix interconnect performs arbitration (Fig. 3, 318, Arbiter) to prevent collisions between different master devices trying to access the same slave device ([0024], “an arbitration policy generally based on round robin-based arbitration, priority-based arbitration or a policy that takes into account a combination of fairness and priority, as examples) among multiple master devices 44 that are requesting the same slave port 252 for purposes of selecting which master device 44 may access the slave port 252”). While Applicant argues that the bus matrix interconnect is not a point-to-point switch, Gately discloses that the arbiters of the bus matrix interconnect (Fig. 3, 318, Arbiters) control multiplexers/demultiplexers (Fig. 3, 312 & 316; [0026], “the demultiplexer 312 has an input layer 205 and multiple output layers, where each output layer is associated with a different slave port 252”), and that the muxes/demuxes decide which ports to couple to between the master and slave ([0027], “master devices 44-1 and 44-N of FIG. 3 may, at a given time, both be asserting (driving high, for example) their bus request signals, which causes the layer 205 for each master device 44-1, 44-N to be coupled to different inputs of the multiplexer 316 for the same slave port 252”). The muxes/demuxes of Figure 3 couple the master devices through a demultiplexer (Fig. 3, 312) which then couples to Fig. 3, 316, See Dotted Line indicating multiple muxes; i.e. a first point-to-point switched connection & a second point-to-point switched connection of claim 1) which further transmits to a corresponding slave device (Fig. 3, 40; [0026], “decoder 310 provides the appropriate signal(s) to a demultiplexer 312 to couple the layer 205 associated with the master device 44 to a multiplexer 316 that is associated with the targeted slave port 252”), and since the claim language does not explicitly state what a point-to-point switch is (i.e. does point-to-point imply a direct connection?), then the demuxes/muxes of Gately can be interpreted as a point-to-point switch since they selectively choose (i.e. switch) master and slave connections based on arbitration priority. 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 11, 12, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gately (US 2016/0140067) in view of Kunz (US 2019/0171608) in further view of Gupte (US 2010/0077127).

Regarding claim 1, Gately teaches an apparatus, comprising: a plurality of devices, each device including a serial peripheral interface (SPI) circuit (Paragraph 0017, slave devices may include components other than memory storage components, such as, as examples, a math accelerator… digital components, such as, as examples, a Universal Serial Bus (USB) interface, a universal asynchronous receiver/transmitter (UART), a system management bus (SMB) interface, a serial peripheral (SPI) interface); and an interconnect circuit coupled to each of the plurality of devices through point- to-point SPI links (Fig. 3, Bus Interconnect Matrix), wherein the interconnect circuit is configured to: couple pairs of devices selected from the plurality of devices through their point-to-point SPI links (Fig. 4, 404; Paragraph 0032, n state 404, the arbiter device 318 asserts the grant line associated with the selected master port 248 and configures the bus connection fabric for the selected master port 248, i.e., the arbiter device 318 causes the associated multiplexer 316 (FIG. 3) to couple its slave port 252 to the appropriate demultiplexer 312), wherein the pairs of devices are selected when they are participants in one or more transactions (Paragraph 0020, BIM 200 further contains bus connection fabric 203, which represents the bus communication paths and circuitry that couple the master 248 and slave 252 ports together to allow bus transfers to occur); enable a first transaction to be completed between a first pair of devices (Paragraph 0023, the processing core 150 and the DMA controller 204 may concurrently contend for bus access to the same slave port 252 for purposes of reading/writing data to/from a memory device that is coupled to the targeted slave port 252) after a first master device in the first pair of devices initiates the first transaction (Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40); a second master device in the second pair of devices initiates the second transaction (Fig. 3, 44-N); and prevent a collision between the first master device and the second master device while the first pair of devices are engaged in the first transaction (Paragraph 0024, the arbiter 201 applies an arbitration policy, such as a time-multiplexed arbitration policy (an arbitration policy generally based on round robin-based arbitration, priority-based arbitration or a policy that takes into account a combination of fairness and priority, as examples) among multiple master devices 44 that are requesting the same slave port 252 for purposes of selecting which master device 44 may access the slave port 252), wherein the first transaction and the second transaction are initiated concurrently or the second transaction is initiated before the first transaction is completed (Paragraph 0023, Multiple master devices 44 may attempt to concurrently access the same slave port 252), and wherein the interconnect circuit comprises a switch (Fig. 3, Mux/Demux switches) configured to provide a first point-to-point switched connection between the point-to-point SPI links of the first pair of devices (Fig. 2 Embodiment of Figure 3, 44-1 to 40-1) and concurrently provide a second point-to-point switched connection between the point-to-point SPI links of the second pair of devices (Paragraph 0024, concurrent master-slave connections, concurrent, or parallel, accesses are allowed between pairs of masters and slaves), wherein the first point-to-point switched connection and the second point-to-point switched connection are separate and operated independently (Paragraph 0025, FIG. 3, the arbiter 201 may be distributed among the slave ports 252 as slave slide arbiter devices 318, as each slave port 252 may have an associated slave side arbiter device 318 that controls bus connections for the associated slave port 252).
Gately teaches master devices coupled to SPI slave devices via an interconnect that performs arbitration to prevent collisions between different master devices trying to access the same slave device. Gately does not explicitly teach the master devices being SPI devices nor enabling a second transaction after the first transaction. 
Kunz teaches each device including a serial peripheral interface (SPI) circuit (Fig. 1, CS_1 & CS_2; Paragraph 0016, multiple master devices retrieve their software code or firmware image from a serial Flash memory on power-up, using SPI); enable a second transaction to be completed between a second pair of devices (Fig. 2, 48, Arbiter grants access to master; Paragraph 0039, Upon detecting that "Slave 2" is no longer being accessed by any other master 24, arbiter 36 grants "Master 3" access to "Slave 2", at a granting operation 48, by (i) asserting the grant_mstr3 signal toward "Master 3" and (ii) asserting the CS_2 signal toward "Slave 2").
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Kunz and utilize the SPI protocol communication for the master devices of Gately for chip selecting the slave devices while also allowing multiple master devices to communicate after the first master device is finished. 
See Kunz: Paragraph 0031 & 0032). 
Gately teaches multiple master devices competing for communication with a single slave device. Gately does not explicitly teach each master device communicating with a separate slave device.  
Gupte teaches wherein the first pair of devices comprises a first slave device (Fig. 2, 201 M1 and S1) and the second pair of devices comprises a second slave device (Fig. 2, 202 M2 and S2) that is different from the first slave device (Fig. 2; Paragraph 0012, Crossbar switching network 215 routes master requests M1 through M4 to either of two intermediate points, 216 or 217.  The protocol determining the selection priorities for master requests reaching 216 or 217 are configurable).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Gupte and use intermediate arbiters for determining which master devices to select to transmit to a secondary crossbar switch. 
One of ordinary skill in the art would be motivated to make the substitution in order to flexibly allow a multiple master device to communicate with fewer slave devices without the need of creating more ports on the slave devices (See Gupte: Paragraph 0023), thus ensuring latency/bandwidth requirements (See Gupte: Paragraph 0016) by assigning priorities to different master devices (See Gupte: Paragraph 0017). 

Regarding claim 2, Gately in view of Kunz in further view of Gupte teaches the apparatus of claim 1. Gately further teaches wherein the interconnect circuit is further configured to: provide a point-to-point connection between the point-to-point SPI links of the first pair of devices (Fig. 3, Bus Interconnect Matrix), thereby enabling the first transaction to be completed (Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40).

Regarding claim 10, Gately in view of Kunz in further view of Gupte teaches the apparatus of claim 1. Gately further teaches wherein the interconnect circuit is further configured to: detect initiation of the first transaction when the first master device asserts a slave select corresponding to the first slave device in the first pair of devices (Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40); and assert a chip select of the first slave device when enabling completion of the first transaction (Paragraph 0020, slave ports 252 (specific slave ports S.sub.0, S.sub.1, S.sub.2 and S.sub.3 being depicted in FIG. 2), which are selectively coupled to address, control and data signals of the slave devices 401).

Regarding claim 11, Gately in view of Kunz in further view of Gupte teaches the apparatus of claim 1. Gately further teaches wherein the first transaction is initiated when the first master device asserts a slave select corresponding to a chip select of the first slave device in the first pair of devices (Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40), and wherein the second transaction is initiated when the second master device asserts a slave select corresponding to a chip select of the second slave device in the second pair of devices (Paragraph 0021, slave port 252 that is the target of a given request may be identified by decoded higher order address bits, as represented by address signals that are furnished by the master device 44).

Regarding claim 12, Gately in view of Kunz in further view of Gupte teaches the apparatus of claim 1. Gately does not explicitly teach wherein each device in the plurality of devices is operated in accordance with an SPI protocol that permits a single master coupled to an SPI bus.
Kunz teaches wherein each device in the plurality of devices is operated in accordance with an SPI protocol that permits a single master coupled to an SPI bus (Paragraph 0017, Embodiments that are described herein provide methods and systems for enabling multiple master devices to access one or more slave devices, even though the master and slave devices communicate in accordance with a single-master communication protocol).

One of ordinary skill in the art would be motivated to make the substitution in order to allow the implementation of the SPI standard which is commonly used in the industry, while also organizing which master devices are to communicate with the slave device in an efficient way (See Kunz: Paragraph 0031 & 0032). 

Regarding claim 21, Gately teaches a method for managing a serial peripheral interface (Paragraph 0017, slave devices may include components other than memory storage components, such as, as examples, a math accelerator… digital components, such as, as examples, a Universal Serial Bus (USB) interface, a universal asynchronous receiver/transmitter (UART), a system management bus (SMB) interface, a serial peripheral (SPI) interface), comprising: determine that a first master device has initiated a first transaction based on state of a first point-to-point link (Fig. 3, Bus Interconnect Matrix), coupled to the first master device (Fig. 4, 404; Paragraph 0032, n state 404, the arbiter device 318 asserts the grant line associated with the selected master port 248 and configures the bus connection fabric for the selected master port 248, i.e., the arbiter device 318 causes the associated multiplexer 316 (FIG. 3) to couple its slave port 252 to the appropriate demultiplexer 312); determine that a second master device has initiated a second transaction based on state of a second point-to-point SPI link coupled to the second master device (Paragraph 0023, the processing core 150 and the DMA controller 204 may concurrently contend for bus access to the same slave port 252 for purposes of reading/writing data to/from a memory device that is coupled to the targeted slave port 252) enabling the first transaction to be completed by connecting the first point-to-point SPI link to a third point-to-point SPI link coupled to a first slave device (Fig. 3, 252, Third point-to-point link); enabling a second transaction to be completed by connecting the second point-to-point SPI link to a fourth point-to-point SPI link coupled to a second slave device (Fig. 2, Second 205 and 252 point-to-point link), wherein the first transaction and the second transaction are initiated concurrently, or the second transaction is initiated before the first transaction is completed (Paragraph 0023, Multiple master devices 44 may attempt to concurrently access the same slave port 252); providing a first switched connection between the first point-to-point SPI link (Fig. 3, 205) and the third point-to-point SPI link (Figs. 2 & 3, 252) by a switch (Fig. 3, Muxes/Demuxes); providing a second switched connection between the second point-to-point SPI link and a fourth point-to-point SPI link by the switch (Fig. 2, Second 205 and 252; Paragraph 0024, concurrent master-slave connections, concurrent, or parallel, accesses are allowed between pairs of masters and slaves), wherein the first switched connection and the second switched connection are separate and operated independently (Paragraph 0025, FIG. 3, the arbiter 201 may be distributed among the slave ports 252 as slave slide arbiter devices 318, as each slave port 252 may have an associated slave side arbiter device 318 that controls bus connections for the associated slave port 252); and preventing a collision between the first master device and the second master device while the first transaction is being conducted (Paragraph 0024, the arbiter 201 applies an arbitration policy, such as a time-multiplexed arbitration policy (an arbitration policy generally based on round robin-based arbitration, priority-based arbitration or a policy that takes into account a combination of fairness and priority, as examples) among multiple master devices 44 that are requesting the same slave port 252 for purposes of selecting which master device 44 may access the slave port 252).
Gately teaches master devices coupled to SPI slave devices via an interconnect that performs arbitration to prevent collisions between different master devices trying to access the same slave device. Gately does not explicitly teach the master devices being SPI devices nor enabling a second transaction after the first transaction. 
Kunz teaches a first point-to-point serial peripheral interface (SPI) link coupled to the first master device (Fig. 1, CS_1 & CS_2; Paragraph 0016, multiple master devices retrieve their software code or firmware image from a serial Flash memory on power-up, using SPI…  Paragraph 0039, Upon detecting that "Slave 2" is no longer being accessed by any other master 24, arbiter 36 grants "Master 3" access to "Slave 2", at a granting operation 48, by (i) asserting the grant_mstr3 signal toward "Master 3" and (ii) asserting the CS_2 signal toward "Slave 2").
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Kunz and utilize the SPI protocol communication for the master devices of Gately for chip selecting the slave devices while also allowing multiple master devices to communicate after the first master device is finished. 
One of ordinary skill in the art would be motivated to make the substitution in order to allow the implementation of the SPI standard which is commonly used in the industry, while See Kunz: Paragraph 0031 & 0032). 
Gately teaches multiple master devices competing for communication with a single slave device. Gately does not explicitly teach each master device communicating with a separate slave device.  
Gupte teaches wherein a second slave device (Fig. 2, 201 M1 and S1) that is different from the first slave device (Fig. 2, 202 M2 and S2) involved in the second transaction (Fig. 2; Paragraph 0012, Crossbar switching network 215 routes master requests M1 through M4 to either of two intermediate points, 216 or 217.  The protocol determining the selection priorities for master requests reaching 216 or 217 are configurable).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Gupte and use intermediate arbiters for determining which master devices to select to transmit to a secondary crossbar switch. 
One of ordinary skill in the art would be motivated to make the substitution in order to flexibly allow a multiple master device to communicate with fewer slave devices without the need of creating more ports on the slave devices (See Gupte: Paragraph 0023), thus ensuring latency/bandwidth requirements (See Gupte: Paragraph 0016) by assigning priorities to different master devices (See Gupte: Paragraph 0017). 

Regarding claim 29, Gately in view of Kunz in further view of Gupte teaches the method of claim 21. Gately further teaches further comprising: detecting initiation of the first Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40); and asserting a chip select of the slave device when enabling completion of the first transaction (Paragraph 0020, slave ports 252 (specific slave ports S.sub.0, S.sub.1, S.sub.2 and S.sub.3 being depicted in FIG. 2), which are selectively coupled to address, control and data signals of the slave devices 401).

Regarding claim 30, Gately in view of Kunz in further view of Gupte teaches the method of claim 21. Gately does not explicitly teach wherein each device in the plurality of devices is operated in accordance with an SPI protocol that permits a single master coupled to an SPI bus.
Kunz teaches wherein the first master device, the second master device, the first slave device, and the second slave device are operated in accordance with an SPI protocol that permits a single master coupled to an SPI bus (Paragraph 0017, Embodiments that are described herein provide methods and systems for enabling multiple master devices to access one or more slave devices, even though the master and slave devices communicate in accordance with a single-master communication protocol).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Kunz and utilize the SPI protocol communication for the master devices of Gately for chip selecting the slave devices while also allowing multiple master devices to communicate after the first master device is finished. 
See Kunz: Paragraph 0031 & 0032). 

Claims 13 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gately (US 2016/0140067) in view of Kunz (US 2019/0171608) in further view of Chrysos (US 2015/0295858).

Regarding claim 13, Gately teaches an interconnect circuit configured to support serial peripheral interface (SPI) bus operations (Paragraph 0017, slave devices may include components other than memory storage components, such as, as examples, a math accelerator… digital components, such as, as examples, a Universal Serial Bus (USB) interface, a universal asynchronous receiver/transmitter (UART), a system management bus (SMB) interface, a serial peripheral (SPI) interface), comprising an arbiter (Fig. 3, Bus Interconnect Matrix) configured to allow a first transaction selected from a plurality of transactions initiated by two or more master devices (Fig. 4, 404; Paragraph 0032, n state 404, the arbiter device 318 asserts the grant line associated with the selected master port 248 and configures the bus connection fabric for the selected master port 248, i.e., the arbiter device 318 causes the associated multiplexer 316 (FIG. 3) to couple its slave port 252 to the appropriate demultiplexer 312), wherein the two or more master devices are coupled to the interconnect circuit through corresponding point-to-point links, and wherein each of the plurality of Paragraph 0020, BIM 200 further contains bus connection fabric 203, which represents the bus communication paths and circuitry that couple the master 248 and slave 252 ports together to allow bus transfers to occur), wherein the first transaction is initiated by a first master device, and wherein a second transaction is initiated by a second master device concurrently or before the first transaction is completed (Paragraph 0023, Multiple master devices 44 may attempt to concurrently access the same slave port 252), and the arbiter is further configured to allow the second transaction to proceed concurrently with the first transaction when the second transaction involves a slave device uninvolved in the first transaction (Paragraph 0025, FIG. 3, the arbiter 201 may be distributed among the slave ports 252 as slave slide arbiter devices 318, as each slave port 252 may have an associated slave side arbiter device 318 that controls bus connections for the associated slave port 252); and a switch configured to provide point-to-point connections (Fig. 3, Bus Interconnection Matrix switch) each point-to-point connection coupling a pair of devices that includes one master device and one slave device (Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40), wherein the arbiter and the switch cooperate to prevent a collision between the two or more master devices when the first transaction is being conducted (Paragraph 0024, the arbiter 201 applies an arbitration policy, such as a time-multiplexed arbitration policy (an arbitration policy generally based on round robin-based arbitration, priority-based arbitration or a policy that takes into account a combination of fairness and priority, as examples) among multiple master devices 44 that are requesting the same slave port 252 for purposes of selecting which master device 44 may access the slave port 252).
Gately teaches master devices coupled to SPI slave devices via an interconnect that performs arbitration to prevent collisions between different master devices trying to access the same slave device. Gately does not explicitly teach the master devices being SPI devices nor enabling a second transaction after the first transaction. 
Kunz teaches wherein the two or more master devices are coupled to the interconnect circuit through corresponding point-to-point SPI links (Fig. 1, CS_1 & CS_2; Paragraph 0016, multiple master devices retrieve their software code or firmware image from a serial Flash memory on power-up, using SPI… Paragraph 0039, Upon detecting that "Slave 2" is no longer being accessed by any other master 24, arbiter 36 grants "Master 3" access to "Slave 2", at a granting operation 48, by (i) asserting the grant_mstr3 signal toward "Master 3" and (ii) asserting the CS_2 signal toward "Slave 2").
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Kunz and utilize the SPI protocol communication for the master devices of Gately for chip selecting the slave devices while also allowing multiple master devices to communicate after the first master device is finished. 
One of ordinary skill in the art would be motivated to make the substitution in order to allow the implementation of the SPI standard which is commonly used in the industry, while also organizing which master devices are to communicate with the slave device in an efficient way (See Kunz: Paragraph 0031 & 0032). 

Chrysos teaches one or more buffers configured to store chip select information and data associated with at least one transaction (Paragraph 0048, when a packet wins arbitration in the arbitration element 106, the arbitration element 106 signals the input data buffer to start transferring that packet with a start signal and a specified buffer location associated with the packet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Chrysos and use an accumulator buffer to buffer packet information and destination information before arbitration is performed to select the data for transfer. 
One of ordinary skill in the art would be motivated to make the substitution in order to rapidly transfer buffered packet data when a slave port is available, thus increasing the efficiency of the system (See Chrysos: Paragraph 0024).

Regarding claim 18, Gately in view of Kunz in further view of Chrysos teaches the interconnect circuit of claim 13. Gately further teaches wherein the switch is further configured to: provide a first point-to-point connection coupling a first pair of devices that is associated with the first transaction (Fig. 2, 44-1 to 40-1) and provide a second point-to-point connection coupling a second pair of devices that is associated with the second transaction (Paragraph 0024, concurrent master-slave connections, concurrent, or parallel, accesses are allowed between pairs of masters and slaves), wherein the first transaction and the second transaction Paragraph 0025, FIG. 3, the arbiter 201 may be distributed among the slave ports 252 as slave slide arbiter devices 318, as each slave port 252 may have an associated slave side arbiter device 318 that controls bus connections for the associated slave port 252).

Regarding claim 19, Gately in view of Kunz in further view of Chrysos teaches the interconnect circuit of claim 13. Gately further teaches wherein the switch and the arbiter are further configured to: identify initiation of the first transaction when the first master device asserts a slave select corresponding to chip select of the slave device involved in the first transaction (Paragraph 0021, a given master device 44, such as the processing core 150, may assert (drive high, for example) a bus request signal (part of an address and control bus phase of a bus transfer) to request access to the bus connection fabric 203 for a bus transfer with a given slave device 40), and identify initiation of the second transaction when the second master device asserts a slave select corresponding to chip select of the slave device involved in the second transaction (Paragraph 0021, slave port 252 that is the target of a given request may be identified by decoded higher order address bits, as represented by address signals that are furnished by the master device 44).

Regarding claim 20, Gately in view of Kunz in further view of Chrysos teaches the interconnect circuit of claim 13. Gately does not explicitly teach wherein each device in the plurality of devices is operated in accordance with an SPI protocol that permits a single master coupled to an SPI bus.
Paragraph 0017, Embodiments that are described herein provide methods and systems for enabling multiple master devices to access one or more slave devices, even though the master and slave devices communicate in accordance with a single-master communication protocol).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Gately to incorporate the teachings of Kunz and utilize the SPI protocol communication for the master devices of Gately for chip selecting the slave devices while also allowing multiple master devices to communicate after the first master device is finished. 
One of ordinary skill in the art would be motivated to make the substitution in order to allow the implementation of the SPI standard which is commonly used in the industry, while also organizing which master devices are to communicate with the slave device in an efficient way (See Kunz: Paragraph 0031 & 0032). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent 7,002,926 to Eneboe discloses a switch between multiple master and slave devices. 

US PGPUB 2006/0190649 to Ganasan discloses a switch matrix. 

US Patent 7,526,587 to Nemazie discloses a switch comprising multiplexers (See Fig. 10a(i)-10a(iii)).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185